Case 4:20-cv-04101-SOH-BAB Document 43                  Filed 03/23/21 Page 1 of 2 PageID #: 309




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 RANDALL MORRIS                                                                         PLAINTIFF

 v.                                    Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; SGT. JOHN DOE; SERGEANT
 RICHARD HENDERSON; and CPL A. ELLIS                                               DEFENDANTS

                                             ORDER

        Before the Court is what Plaintiff titles as a “Motion for Entry of Prospective Relief”. (ECF

 No. 35). Defendants Adams, Walker, Runion, Henderson and “Sgt John Doe” have filed a

 Response in opposition to the motion. (ECF No. 40).

        Plaintiff filed his original Complaint on November 18, 2020. (ECF No. 1). In response to

 the Court’s order, Plaintiff filed an amended Complaint on December 17, 2020. (ECF No. 9). In

 response to a second order of the Court Plaintiff filed a Second Amended Complaint on February

 24, 2021 asserting seventeen (17) claims against eight individuals. (ECF No. 21).

        Although Plaintiff titled the instant motion as one for “Prospective Relief”, Plaintiff seeks

 to add an additional claim to this lawsuit arising from an incident which occurred on March 11,

 2021, where he alleges Defendant Walker took and retained documents from him “under duress

 and without my willful consent.” (ECF No. 35, p. 1). This claim is not part of the instant lawsuit

 and therefore Plaintiff’s motion must be denied.

        Accordingly, Plaintiff’s Motion for Entry of Prospective Relief (ECF No. 35) is DENIED.

        Plaintiff is warned if he continues to file frivolous motions the Court will require him

 to obtain permission of the Court before filing any additional pleadings.


                                                    1
Case 4:20-cv-04101-SOH-BAB Document 43        Filed 03/23/21 Page 2 of 2 PageID #: 310




       IT IS SO ORDERED this 23th day of March, 2021.

                                              /s/ Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                          2
